Exhibit 10.7

 

Execution Version

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of August 7, 2013, is hereby entered into by and among Athlon Energy
Inc., a Delaware corporation (the “Corporation”), Athlon Holdings LP, a Delaware
limited partnership (the “Partnership”), and each of the Partners (as defined
herein).

 

RECITALS

 

WHEREAS, the Partners own limited partner interests (“Units”) in the
Partnership, which is treated as a partnership for United States federal income
tax purposes;

 

WHEREAS, the Corporation owns the general partner interest and limited partner
interests in the Partnership;

 

WHEREAS, the Units held by the Partners are exchangeable for shares of common
stock, par value $0.01 per share (the “Common Stock”), of the Corporation;

 

WHEREAS, the Partnership and each of its direct and indirect subsidiaries
treated as a partnership for United States federal income tax purposes will have
in effect an election under Section 754 of the United States Internal Revenue
Code of 1986, as amended (the “Code”), for each Taxable Year (as defined below)
in which an exchange of Units for Common Stock occurs, which election is
intended to result in an adjustment to the tax basis of the assets owned by the
Partnership and such subsidiaries (solely with respect to the Corporation) at
the time of (i) any Section 734(b) Distribution (as defined below) or (ii) an
exchange of Units for Common Stock or any other acquisition of Units by the
Corporation or its successor (or any entity that is a member of the
Corporation’s (or its successor’s) affiliated or consolidated group) for cash or
otherwise (the transactions described in clauses (i) and (ii), collectively, an
“Exchange”) (each such time described in clauses (i) and (ii), the “Exchange
Date”) by reason of such Exchange and the payments under this Agreement;

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of (i) the Corporation, as a partner of the Partnership (and in respect of each
of the Partnership’s direct and indirect Subsidiaries (as defined below) treated
as a partnership for United States federal income tax purposes) with respect to
the Specified Assets (as defined below) may be affected by the Basis Adjustment
(as defined below) and (ii) the Corporation may be affected by the Imputed
Interest (as defined below); and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the actual or deemed effect of the Basis Adjustment and the Imputed
Interest on the liability for Taxes of the Corporation.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Definitions.  As used in this Agreement, the terms set forth in this Article I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

 

“Advisory Firm” means any law or accounting firm that is nationally recognized
as being an expert in Tax matters and that is agreed to by the Board.

 

“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice or other information to be provided by the Corporation
to the Exchanging Partner and all supporting schedules and work papers were
prepared in a manner consistent with the terms of this Agreement and, to the
extent not expressly provided in this Agreement, on a reasonable basis in light
of the facts and law in existence on the date such schedule, notice or other
information is delivered to the Exchanging Partner.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 300 basis points.

 

“Agreement” is defined in the Preamble of this Agreement.

 

“Amended Schedule” is defined in Section 2.04(b) of this Agreement.

 

“Amount Realized” means, in respect of an Exchange by an Exchanging Partner, the
amount that is deemed for purposes of this Agreement to be the amount realized
by the Exchanging Partner on the Exchange, which shall be the sum of (i) the
Market Value of the Common Stock, the amount of cash and the amount or fair
market value of other consideration received (or deemed received) by the
Exchanging Partner in the Exchange and (ii) the Share of Liabilities
attributable to the Units Exchanged.  The amount realized by an Exchanging
Partner, as so determined, may differ from the amount realized by the Exchanging
Partner for purposes of Section 1001 of the Code.

 

“Basis Adjustment” means the deemed adjustment to the Tax basis of a Specified
Asset, arising in respect of an Exchange, as calculated under Section 2.01 of
this Agreement, under the principles of Sections 743(b) and 754 of the Code
(including in situations where, following an Exchange, the Partnership remains
in existence as an entity for tax purposes, or situations where, following one
or more Section 734(b) Distributions, the Partnership remains in existence as an
entity for tax purposes) and, in each case, comparable sections of state, local
and foreign Tax laws.  Notwithstanding any other provision of this Agreement,
the amount of any Basis Adjustment resulting from an Exchange of one or more
Units shall be determined without regard to any Pre-Exchange Transfer of such
Units and as if any such Pre-Exchange Transfer had not occurred.  Immediately
after any Section 732 Event, “Basis Adjustment” means a portion of the tax basis
of a Specified Asset, equal to the Basis Adjustment attributable to such
Specified Asset immediately prior to such Section 732 Event, including, for this
purpose, any increase in the

 

2

--------------------------------------------------------------------------------


 

basis of a Specified Asset pursuant to Section 1012 of the Code and Revenue
Ruling 99-6, 1999-1 C.B. 532, due to an Exchange that causes the Partnership to
become an entity disregarded as separate from its owner for tax purposes.

 

“Beneficial Owner”, with respect to a security, means a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security.  The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of either of the following events:

 

(a)                                 the sale, lease or transfer (other than by
way of merger or consolidation, including any merger or consolidation involving
an Affiliate of the Corporation solely for the purpose of reorganizing the
Corporation in another jurisdiction to realize tax or other benefits), in one or
a series of related transactions, of all or substantially all the assets of the
Corporation and its Subsidiaries, taken as a whole, to a Person other than any
of the Permitted Holders; or

 

(b)                                 the Corporation becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) of the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than any of the Permitted
Holders, in a single transaction or in a related series of transactions, by way
of merger, consolidation, amalgamation or other business combination or purchase
of Beneficial Ownership, of more than 50% of the total capital stock of the
Corporation that is entitled to vote in the election of the Board.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
shares of the Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions.

 

“Code” is defined in the Recitals of this Agreement.

 

“Common Stock” is defined in the Recitals of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the Preamble of this Agreement.

 

“Corporation Return” means the United States federal, state, local and/or
foreign Tax Return, as applicable, of the Corporation filed with respect to
Taxes of any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period.  The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means LIBOR plus 625 basis points.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of an IRS Form 870-AD)
that finally and conclusively establishes the amount of any liability for Tax.

 

“Dispute” is defined in Section 7.08(a) of this Agreement.

 

“Early Payment Right” is defined in Section 4.04 of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

“Early Termination Rate” means LIBOR plus 300 basis points.

 

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

 

“Exchange” is defined in the Recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Basis Schedule” is defined in Section 2.02 of this Agreement.

 

“Exchange Date” is defined in the Recitals of this Agreement.

 

“Exchange Payment” is defined in Section 5.01.

 

4

--------------------------------------------------------------------------------


 

“Exchanging Partner” means a Partner that Exchanges some or all of its Units.

 

“Expert” is defined in Section 7.09 of this Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (or the Partnership, but only with
respect to Taxes imposed on the Partnership and allocable to the Corporation)
using the same methods, elections, conventions and similar practices used on the
relevant Corporation Return, but using the Non-Stepped Up Tax Basis instead of
the Tax basis reflecting the Basis Adjustments of the Specified Assets and
excluding any deduction attributable to Imputed Interest.

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code and any similar provision of state, local and
foreign Tax law with respect to the Corporation’s payment obligations under this
Agreement.

 

“Interest Amount” is defined in Section 3.01(b) of this Agreement.

 

“IPO” means the initial public offering of Common Stock by the Corporation.

 

“IPO Date” means the date on which the Corporation contributes to the
Partnership the net proceeds received by the Corporation in connection with the
IPO.

 

“IRS” means the United States Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two Business
Days prior to the first day of such month, on the Telerate Page 3750 (or if such
screen shall cease to be publicly available, as reported on Reuters Screen
page “LIBO” or by any other publicly available source of such market rate) for
London interbank offered rates for United States dollar deposits for such month
(or portion thereof).

 

“LP Agreement” means the Amended and Restated Limited Partnership Agreement of
the Partnership, dated on or about the date hereof, as such agreement may be
amended from time to time.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Corporation or any direct or
indirect parent of the Corporation, as the case may be, on the date hereof
together with (1) any new directors whose election by the Board or whose
nomination for election by the equity holders of the Corporation or any direct
or indirect parent of the Corporation, as applicable, was approved by a vote of
a majority of the directors of the Corporation or any direct or indirect parent
of the Corporation, as applicable, then still in office who are directors on the
date hereof or whose election or nomination was previously so approved and
(2) executive officers and other management personnel of the Corporation or any
direct or indirect parent of the Corporation, as applicable, hired at a time
when the directors on the date hereof together with the directors so approved
constituted a majority of the directors of the Corporation or any direct or
indirect parent of the Corporation, as applicable.

 

5

--------------------------------------------------------------------------------


 

“Market Value” means the closing price of the Common Stock on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which such Common Stock is then traded or listed, as reported by the
Wall Street Journal; provided that if the closing price is not reported by the
Wall Street Journal for the applicable Exchange Date, then the Market Value
shall mean the closing price of the Common Stock on the Business Day immediately
preceding such Exchange Date on the national securities exchange or interdealer
quotation system on which such Common Stock is then traded or listed, as
reported by the Wall Street Journal; provided further, that if the Common Stock
is not then listed on a National Securities Exchange or Interdealer Quotation
System, “Market Value” shall mean the cash consideration paid for Common Stock,
or the fair market value of the other property delivered for Common Stock, as
determined by the Board in good faith.

 

“Material Objection Notice” is defined in Section 4.02 of this Agreement.

 

“Net Tax Benefit” is defined in Section 3.01(b) of this Agreement.

 

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustment had
been made or, immediately after any Section 732 Event, the tax basis that such
asset would have had if the Basis Adjustment were not included in such asset’s
tax basis.

 

“Objection Notice” is defined in Section 2.04(a) of this Agreement.

 

“Original Partners” means the partners set forth on Annex A hereto.

 

“Partners” means the parties hereto, other than the Corporation and the
Partnership, and each other Person who from time to time executes a Joinder
Agreement in the form attached hereto as Exhibit A.

 

“Partnership” is defined in the Preamble of this Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Permitted Holders” means, at any time, each of

 

(a)                                 Apollo Investment Fund VII, L.P. and its
parallel funds (the “Apollo Funds”), Apollo Global Management, LLC and any of
their respective Affiliates other than any portfolio companies (collectively,
the “Equity Investor”) and any Person that forms a group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) with the Equity Investor; provided that the Equity Investor (x) owns
a majority of the voting power and (y) controls a majority of the Board,

 

(b)                                 the Management Group,

 

(c)                                  any Person that has no material assets
other than the capital stock of the Corporation and, directly or indirectly,
holds or acquires 100% of the capital stock of the

 

6

--------------------------------------------------------------------------------


 

Corporation that is entitled to vote in the election of the Board, and of which
no other Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any of the other Permitted Holders specified in clauses (i) and (ii) above,
holds more than 50% of the total voting power of the capital stock of such
Person that is entitled to vote in the election of the board of directors of
such Person and (iv) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) the members of
which include any of the Permitted Holders specified in clauses (i) and (ii)
above and that, directly or indirectly, hold or acquire Beneficial Ownership of
the total capital stock of the Corporation that is entitled to vote in the
election of the Board (a “Permitted Holder Group”), so long as (1) each member
of the Permitted Holder Group has voting rights proportional to the percentage
of ownership interests held or acquired by such member and (2) no Person or
other “group” (other than Permitted Holders specified in clauses (i) and
(ii) above) Beneficially Owns more than 50% on a fully diluted basis of the
total capital stock of the Corporation that is entitled to vote in the election
of the Board held by the Permitted Holder Group.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Partner) of one or more Units (i) that occurs prior to an Exchange of such
Units, and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the “actual”
liability for Taxes of the Corporation (or the Partnership, but only with
respect to Taxes imposed on the Partnership and allocable to the Corporation for
such Taxable Year), such “actual” liability to be computed with the adjustments
described in this Agreement.  If all or a portion of the actual liability for
Taxes of the Corporation (or the Partnership, but only with respect to Taxes
imposed on the Partnership and allocable to the Corporation for such Taxable
Year) for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the “actual” liability for Taxes of the
Corporation (or the Partnership, but only with respect to Taxes imposed on the
Partnership and allocable to the Corporation for such Taxable Year), such
“actual” liability to be computed with the adjustments described in this
Agreement, over the Hypothetical Tax Liability for such Taxable Year.  If all or
a portion of the actual liability for Taxes of the Corporation (or the
Partnership, but only with respect to Taxes imposed on the Partnership and
allocable to the Corporation for such Taxable Year) for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.

 

“Reconciliation Dispute” is defined in Section 7.09 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Reconciliation Procedures” is defined in Section 2.04(a) of this Agreement.

 

“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.

 

“Section 732 Event” is defined in Section 2.01(c) of this Agreement.

 

“Section 734(b) Distribution” means any actual or deemed distribution to the
Partners by the Partnership to which Section 734(b)(1) of the Code (or any
similar provision of state, local or foreign tax law) applies.

 

“Senior Obligations” is defined in Section 5.01 of this Agreement.

 

“Share of Base Liabilities”, as to any Unit at the time of an Exchange, means
the product of (i) the lesser of (x) the aggregate amount of the liabilities of
the Partnership, for purposes of Section 752 and Section 1001 of the Code, at
the time of the Exchange and (y) the aggregate amount of the liabilities of the
Partnership, for purposes of Section 752 and Section 1001 of the Code,
immediately prior to the IPO Date and (ii) the percentage share of the Unit in
the profits of the Partnership immediately prior to the IPO Date, as set out on
Annex A to this Agreement; provided, however, that for purposes of this
definition, the amount of the liabilities of the Partnership at the time of the
Exchange shall be increased by any reduction in the liabilities of the
Partnership at or after the time of the IPO arising from the use of the proceeds
of the IPO, or any other contribution to the capital of the Partnership, to fund
or repay liabilities.

 

“Share of Excess Liabilities”, as to any Unit at the time of an Exchange, means
the product of (i) the excess, if any, of (x) the aggregate amount of the
liabilities of the Partnership, for purposes of Section 752 and Section 1001 of
the Code, at the time of the Exchange over (y) the aggregate amount of the
liabilities of the Partnership, for purposes of Section 752 and Section 1001 of
the Code, immediately prior to the IPO Date and (ii) the percentage share of the
Unit in the profits of the Partnership at the time of the Exchange; provided,
however, that for purposes of this definition, the amount of the liabilities of
the Partnership at the time of the Exchange shall be increased by any reduction
in the liabilities of the Partnership at or after the time of the IPO arising
from the use of the proceeds of the IPO, or any other contribution to the
capital of the Partnership, to fund or repay liabilities.

 

“Share of Liabilities”, as to any Unit at the time of an Exchange, means the sum
of (i) the Unit’s Share of Base Liabilities and (ii) the Unit’s Share of Excess
Liabilities, if any.

 

“Specified Assets” means the assets held by the Partnership, or by any of its
direct or indirect Subsidiaries treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of the Exchange.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests of such Person or the sole general partner interest or
managing member or similar interest of such Person.

 

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of state, local or foreign Tax
law, as applicable (and, therefore, for the avoidance of doubt, may include a
period of less than 12 months for which a Tax Return is prepared), ending on or
after the IPO Date.

 

“Tax” or “Taxes” means any and all United States federal, state, local and
foreign taxes, assessments or similar charges that are based on or measured with
respect to net income or profits, whether as an exclusive or on an alternative
basis, and any interest related to such Tax.

 

“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Units” is defined in the Recitals of this Agreement.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (1) in each Taxable Year ending on or after such Early Termination Date,
the Corporation will have taxable income sufficient to fully use the deductions
arising from the Basis Adjustment or the Imputed Interest during such Taxable
Year, (2) the federal income tax rates and state, local and foreign income tax
rates that will be in effect for each such Taxable Year will be those specified
for each such Taxable Year by the Code and other law as in effect on the Early
Termination Date, (3) any loss carryovers generated by the Basis Adjustment or
the Imputed Interest and available as of the date of the Early Termination
Schedule will be used by the Corporation on a pro rata basis from the date of
the Early Termination Schedule through the scheduled expiration date of such
loss carryovers, (4) any non-amortizable assets will be disposed of on the 15th
anniversary of the earlier of the Basis Adjustment and the Early Termination
Date, provided, that in the event of a Change of Control, non-amortizable assets
shall be deemed disposed of at the earlier of (i) the time of sale of the
relevant asset or (ii) as generally provided in this Valuation Assumption (4),
and (5) if, at the Early Termination Date, there are Units that have not been
Exchanged, then each such Unit shall be deemed to be Exchanged for the Market
Value of the Common Stock and the amount of cash that would be transferred if
the Exchange occurred on the Early Termination Date.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

 

Section 2.01                             Basis Adjustment.  The Corporation and
the Partners acknowledge that as a result of:

 

(a)                                 an Exchange and pursuant to applicable law,
the Corporation’s tax basis in the Specified Assets shall be increased by the
excess, if any, of (i) the sum of (x) the Amount Realized by the Exchanging
Partner in the Exchange, plus (y) the amount of payments made pursuant to this
Agreement with respect to such Exchange (other than payments attributable to
Imputed Interest), over (ii) the Corporation’s share of the Partnership’s Tax
basis for such Specified Assets immediately after the Exchange, attributable to
the Units Exchanged, determined as if (x) the Partnership remains in existence
as an entity for tax purposes, and (y) the Partnership had not made the election
provided by Section 754 of the Code.  For the avoidance of doubt, the
Corporation’s share of the Partnership’s Tax basis for such Specified Assets
that is attributable to the Units Exchanged shall be considered to be an amount
of the Tax basis of the Specified Assets, without regard to any Basis
Adjustment, proportionate to the ratio that the number of Units Exchanged bears
to the number of outstanding Units immediately prior to such Exchange.  For
purposes of this Agreement, in computing the effect of the Basis Adjustment on
the Tax liability of the Corporation:

 

(1)                                 the actual basis adjustment to each
Specified Asset under Section 732 or Section 743(b) of the Code shall be
recovered by the Corporation in accordance with its actual recovery for purposes
of the applicable Tax; and

 

(2)                                 the portion of the Basis Adjustment for each
Specified Asset described in this Section 2.01(a) that exceeds the actual basis
adjustment to such Specified Asset under Section 732 or Section 743(b) of the
Code shall be deemed to be amortized by the Corporation on a straight line basis
over the 10 years following the Exchange;

 

(b)                                 a Section 734(b) Distribution and pursuant
to applicable law, the Partnership’s basis in the Specified Assets shall be
increased by (i) the gain, if any, recognized by the Partner pursuant to
Section 731(a)(1) of the Code (or any similar provision of state, local or
foreign tax law) and in the case of distributed property to which
Section 732(a)(2) or (b) of the Code applies, (ii) the excess, if any, of
(w) the Partnership’s adjusted basis in property distributed to the Partner (as
adjusted by Section 732(d) of the Code, if applicable) immediately prior to the
distribution over (x) the adjusted basis of such property in the hands of the
Partner as determined under Section 732 of the Code; and

 

(c)                                  an actual or deemed liquidation of the
Partnership or other transaction pursuant to which the tax basis of Specified
Assets is determined in whole or in part pursuant to Section 732 of the Code (a
“Section 732 Event”), the tax basis of such Specified Assets shall be adjusted
to equal the distributee’s tax basis in the applicable interest in the
Partnership.

 

10

--------------------------------------------------------------------------------


 

To the extent that the adjustment to the Partnership’s basis with respect to the
Corporation, in any of the Partnership’s assets, that is expected to result from
an Exchange is limited because of a change in law, the Basis Adjustment shall be
correspondingly limited.  For the avoidance of doubt, payments made under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments are treated as Imputed Interest.  The Corporation and the Partners
hereby agree to treat any payments made under this Agreement (other than the
portion thereof that is treated as Imputed Interest) as additional consideration
for the applicable Exchanged Units.

 

Section 2.02                             Exchange Basis Schedule.  Within 90
calendar days after the end of the Taxable Year in which an Exchange or a
Section 732 Event occurs, and in any event at least 90 calendar days prior to
the filing of the United States federal income tax return of the Corporation for
each Taxable Year in which any Exchange or Section 732 Event has been effected,
the Corporation shall deliver to each Exchanging Partner a schedule (an
“Exchange Basis Schedule”) that shows, in reasonable detail, for purposes of
Taxes, the information required under Sections 732, 734(b), 743(b) and 755 of
the Code, and the Treasury Regulations thereunder, to calculate the Basis
Adjustment with respect to such Exchange or Section 732 Event, including,
without limitation, (i) the actual unadjusted Tax basis of the Specified Assets
as of each applicable Exchange Date, (ii) with respect to each class of the
Specified Assets, the Basis Adjustment as a result of the Exchanges or
Section 732 Events effected in such Taxable Year calculated in the aggregate,
(iii) the period or periods, if any, over which the Specified Assets are
amortizable and/or depreciable,  (iv) the period or periods, if any, over which
each Basis Adjustment is amortizable and/or depreciable (which, for
non-amortizable assets shall be based on the Valuation Assumptions) and (v) all
supporting information (including work papers and valuation reports, if any)
reasonably necessary to support the calculation of the Basis Adjustment with
respect to such Exchange, Section 732 Event or Section 734(b) Distribution.

 

Section 2.03                             Tax Benefit Schedule.  Within 45
calendar days after the filing of the United States federal income tax return of
the Corporation for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment, the Corporation shall provide to each Exchanging Partner
a schedule showing, in reasonable detail, the calculation of the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year and the calculation of
any payment to be made to the Partner pursuant to Article III with respect to
such Taxable Year (a “Tax Benefit Schedule”).  The Schedule will become final as
provided in Section 2.04(a) and may be amended as provided in
Section 2.04(b) (subject to the procedures set forth in Section 2.04(b)).

 

Section 2.04                             Procedures, Amendments.

 

(a)                                 Procedure.  Every time the Corporation
delivers to an Exchanging Partner an applicable Schedule under this Agreement,
including any Amended Schedule delivered pursuant to Section 2.04(b), but
excluding any Early Termination Schedule or amended Early Termination Schedule,
the Corporation shall also (x) deliver to the Exchanging Partner schedules and
work papers providing reasonable detail regarding the preparation of the
Schedule and an Advisory Firm Letter supporting such Schedule and (y) allow the
Exchanging Partner reasonable access at no cost to the appropriate
representatives at the Corporation and the Advisory Firm in connection with a
review of such Schedule.  The applicable Schedule shall become final and binding
on all parties

 

11

--------------------------------------------------------------------------------


 

unless the Exchanging Partner, within 30 calendar days after receiving an
Exchange Basis Schedule or amendment thereto or a Tax Benefit Schedule or
amendment thereto, provides the Corporation with notice of a material objection
to such Schedule (“Objection Notice”).  If the parties, for any reason, are
unable to successfully resolve the issues raised in such notice within 30
calendar days of receipt by the Corporation of an Objection Notice, if with
respect to an Exchange Basis Schedule or a Tax Benefit Schedule, the Corporation
and the Exchanging Partner shall employ the reconciliation procedures as
described in Section 7.09 of this Agreement (the “Reconciliation Procedures”).

 

(b)                                 Amended Schedule.  The applicable Schedule
for any Taxable Year may be amended from time to time by the Corporation (i) in
connection with a Determination affecting such Schedule, (ii) to correct
material inaccuracies in the Schedule identified as a result of the receipt of
additional factual information relating to a Taxable Year, (iii) to comply with
the Expert’s determination under the Reconciliation Procedures, (iv) to reflect
a material change in the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year attributable to a carryback or carryforward of a loss or other tax
item to such Taxable Year, (v) to reflect a material change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year or (vi) to adjust the Exchange
Basis Schedule to take into account payments made pursuant to this Agreement
(such Schedule, an “Amended Schedule”).  The Corporation shall provide any
Amended Schedule to the Exchanging Partner within 30 calendar days of the
occurrence of an event referred to in clauses (i) through (vi) of the preceding
sentence, and any such Amended Schedule shall be subject to approval procedures
similar to those described in Section 2.04(a).

 

ARTICLE III
TAX BENEFIT PAYMENTS

 

Section 3.01                             Payments.

 

(a)                                 Payments.  Within five calendar days after a
Tax Benefit Schedule that was delivered to an Exchanging Partner becomes final
in accordance with Section 2.04(a), the Corporation shall pay to such Exchanging
Partner for such Taxable Year the Tax Benefit Payment determined pursuant to
Section 3.01(b).  Each such Tax Benefit Payment shall be made by wire transfer
of immediately available funds to a bank account of the Exchanging Partner
previously designated by such Partner to the Corporation.  For the avoidance of
doubt, no Tax Benefit Payment shall be made in respect of estimated tax
payments, including, without limitation, federal income tax payments.

 

(b)                                 A “Tax Benefit Payment” means an amount, not
less than zero, equal to the sum of the Net Tax Benefit and the Interest
Amount.  The “Net Tax Benefit” for each Taxable Year shall be an amount equal to
the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of the
end of such Taxable Year over the total amount of payments previously made under
this Section 3.01, excluding payments attributable to an Interest Amount;
provided, however, that for the avoidance of doubt, no Partner shall be

 

12

--------------------------------------------------------------------------------


 

required to return any portion of any previously made Tax Benefit Payment.  The
“Interest Amount” for a given Taxable Year shall equal the interest on the Net
Tax Benefit for such Taxable Year calculated at the Agreed Rate from the due
date (without extensions) for filing the Corporation Return with respect to
Taxes for the most recently ended Taxable Year until the Payment Date. 
Notwithstanding the foregoing, for each Taxable Year ending on or after the date
of a Change of Control, all Tax Benefit Payments, whether paid with respect to
Units that were Exchanged (i) prior to the date of such Change of Control or
(ii) on or after the date of such Change of Control, shall be calculated by
using Valuation Assumptions (1), (2), (3), and (4), substituting in each case
the terms “the date on which a Change of Control becomes effective” for an
“Early Termination Date.”  The Net Tax Benefit and the Interest Amount shall be
determined separately with respect to each separate Exchange, on a Unit-by-Unit
basis by reference to the Amount Realized by the Exchanging Partner on the
Exchange of a Unit and the resulting Basis Adjustment to the Corporation.

 

Section 3.02                             No Duplicative Payments. 
Notwithstanding anything in this Agreement to the contrary, it is intended that
the provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement.  It is also intended
that the provisions of this Agreement will result in 85% of the Corporation’s
Cumulative Net Realized Tax Benefit, and the Interest Amount thereon, being paid
to the Partners pursuant to this Agreement.  The provisions of this Agreement
shall be construed in the appropriate manner so that these fundamental results
are achieved.

 

Section 3.03                             Pro Rata Payments.  For the avoidance
of doubt, to the extent that (i) the Corporation’s deductions with respect to
any Basis Adjustment is limited in a particular Taxable Year or (ii) the
Corporation lacks sufficient funds to satisfy its obligations to make all Tax
Benefit Payments due in a particular taxable year, the limitation on the
deduction, or the Tax Benefit Payments that may be made, as the case may be,
shall be taken into account or made for the Exchanging Partner in the same
proportion as Tax Benefit Payments would have been made absent the limitations
in clauses (i) and (ii) of this paragraph, as applicable.

 

ARTICLE IV
TERMINATION AND PUT RIGHT

 

Section 4.01                             Early Termination and Breach of
Agreement.

 

(a)                                 The Corporation may terminate this Agreement
with respect to all of the Units held (or previously held and Exchanged) by all
Partners at any time by paying to the Partners the Early Termination Payment;
provided, however, that this Agreement shall only terminate upon the receipt of
the Early Termination Payment by all Partners, and provided, further, that the
Corporation may withdraw any notice to execute its termination rights under this
Section 4.01(a) prior to the time of any Early Termination Payment.  Upon
payment of the Early Termination Payments by the Corporation, neither the
Partners nor the Corporation shall have any further payment obligations under
this Agreement, other than for any (a) Tax Benefit Payment agreed to by the
Corporation and the Partner as due and payable but unpaid as of the Early
Termination Notice and (b) Tax Benefit Payment due for the Taxable Year ending
with or including the date of the Early

 

13

--------------------------------------------------------------------------------


 

Termination Notice (except to the extent that the amount described in
clause (b) is included in the Early Termination Payment).  For the avoidance of
doubt, if an Exchange occurs after the Corporation makes the Early Termination
Payments with respect to all Partners, the Corporation shall have no obligations
under this Agreement with respect to such Exchange, and its only obligations
under this Agreement in such case shall be its obligations to all Partners under
Section 4.03(a).

 

(b)                                 In the event that the Corporation breaches
any of its material obligations under this Agreement, whether as a result of
failure to make any payment when due, failure to honor any other material
obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the U.S. Bankruptcy Code
or otherwise, then all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include, but shall not be limited
to, (1) the Early Termination Payment calculated as if an Early Termination
Notice had been delivered on the date of a breach, (2) any Tax Benefit Payment
agreed to by the Corporation and any Partners as due and payable but unpaid as
of the date of a breach and (3) any Tax Benefit Payment due for the Taxable Year
ending with or including the date of a breach.  Notwithstanding the foregoing,
in the event that the Corporation breaches this Agreement, the Partners shall be
entitled to elect to receive the amounts set forth in clauses (1), (2) and
(3) above or to seek specific performance of the terms hereof.  The parties
agree that the failure to make any payment due pursuant to this Agreement within
three months of the date such payment is due shall be deemed to be a breach of a
material obligation under this Agreement for all purposes of this Agreement, and
that it will not be considered to be a breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within three
months of the date such payment is due.

 

(c)                                  The Corporation, the Partnership and each
of the Partners hereby acknowledge that, as of the date of this Agreement, the
aggregate value of the Tax Benefit Payments cannot reasonably be ascertained for
United States federal income tax or other applicable Tax purposes.

 

Section 4.02                             Early Termination Notice.  If the
Corporation chooses to exercise its right of early termination under
Section 4.01 above, the Corporation shall deliver to each present or former
Partner notice of such intention to exercise such right (“Early Termination
Notice”) and a schedule (the “Early Termination Schedule”) showing in reasonable
detail the calculation of the Early Termination Payment for that Partner.  The
Corporation shall also (x) deliver to the Partner schedules and work papers
providing reasonable detail regarding the preparation of the Schedule and an
Advisory Firm Letter supporting such Schedule and (y) allow the Partner
reasonable access at no cost to the appropriate representatives at the
Corporation and the Advisory Firm in connection with a review of such Schedule. 
The Early Termination Schedule shall become final and binding on all parties
unless the Partner, within 30 calendar days after receiving the Early
Termination Schedule, provides the Corporation with notice of a material
objection to such Schedule (“Material Objection Notice”).  If the parties, for
any reason, are unable to successfully resolve the issues raised in such notice
within 30 calendar days after receipt by the Corporation

 

14

--------------------------------------------------------------------------------


 

of the Material Objection Notice, the Corporation and the Partner shall employ
the Reconciliation Procedures as described in Section 7.09 of this Agreement.

 

Section 4.03                             Payment upon Early Termination.

 

(a)                                 Within three calendar days after agreement
between the Partner and the Corporation of the Early Termination Schedule, the
Corporation shall pay to the Partner an amount equal to the Early Termination
Payment.  Such payment shall be made by wire transfer of immediately available
funds to a bank account designated by the Partner.

 

(b)                                 The “Early Termination Payment” as of the
date of the delivery of an Early Termination Schedule shall equal with respect
to any Partner the sum of the present value, discounted at the Early Termination
Rate as of such date, of all Tax Benefit Payments that would be required to be
paid by the Corporation to the Partner beginning from the Early Termination Date
and assuming that the Valuation Assumptions are applied.

 

Section 4.04                             Early Payment Right.  Each Partner
shall have the right (the “Early Payment Right”) to terminate this Agreement
with respect to all, but not less than all, of the Units held (or previously
held and Exchanged) by such Partner upon notice in writing to the Corporation. 
Within 30 calendar days of a Partner notifying the Corporation in writing of its
exercise the Early Payment Right, the Corporation shall provide such Partner
with the information required by Section 4.02 of this Agreement as if the
Corporation had exercised its termination right under Section 4.01 of this
Agreement, including, without limitation, an Early Termination Schedule
containing the Early Termination Payment with respect to such Partner.  The
Early Termination Schedule shall become final and binding on all parties unless
the Partner, within 30 calendar days after receiving the Early Termination
Schedule, provides the Corporation with a Material Objection Notice.  If the
parties, for any reason, are unable to successfully resolve the issues raised in
such notice within 30 calendar days after receipt by the Corporation of the
Material Objection Notice, the Corporation and the Partner shall employ the
Reconciliation Procedures as described in Section 7.09 of this Agreement. 
Within three calendar days after agreement between the Partner and the
Corporation of the Early Termination Schedule, the Corporation shall make the
Early Termination Payment to such Partner on the terms and within the time
period required by Section 4.03 of this Agreement.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.01                             Subordination.  Notwithstanding any
other provision of this Agreement to the contrary, any Tax Benefit Payment or
Early Termination Payment required to be made by the Corporation to the Partners
under this Agreement (an “Exchange Payment”) shall rank subordinate and junior
in right of payment to any principal, interest or other amounts due and payable
in respect of any obligations in respect of indebtedness for borrowed money of
the Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu with all current or future unsecured obligations of the Corporation that
are not Senior Obligations.

 

15

--------------------------------------------------------------------------------


 

Section 5.02                             Late Payments by the Corporation.  The
amount of all or any portion of any Exchange Payment not made to any Partner
when due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Default Rate and commencing from the date on
which such Exchange Payment was due and payable.

 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01                             Original Partner Participation in the
Corporation’s and the Partnership’s Tax Matters.  Except as otherwise provided
herein, the Corporation shall have full responsibility for, and sole discretion
over, all Tax matters concerning the Corporation and the Partnership, including
without limitation the preparation, filing or amending of any Tax Return and
defending, contesting or settling any issue pertaining to Taxes. 
Notwithstanding the foregoing, the Corporation shall notify the applicable
Original Partner of, and keep the applicable Original Partner reasonably
informed with respect to, the portion of any audit of the Corporation and the
Partnership by a Taxing Authority the outcome of which is reasonably expected to
affect the applicable Original Partner’s rights and obligations under this
Agreement, and shall provide to the applicable Original Partner reasonable
opportunity to provide information and other input to the Corporation, the
Partnership and their respective advisors concerning the conduct of any such
portion of such audit; provided, however, that the Corporation and the
Partnership shall not be required to take any action that is inconsistent with
any provision of the LP Agreement.

 

Section 6.02                             Consistency.  Except upon the written
advice of an Advisory Firm, and except for items that are explicitly described
as “deemed” or in similar manner by the terms of this Agreement, the Corporation
and the Exchanging Partner agree to report and cause to be reported for all
purposes, including federal, state, local and foreign Tax purposes and financial
reporting purposes, all Tax-related items (including without limitation the
Basis Adjustment and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporation in any Schedule required to be provided by or on
behalf of the Corporation under this Agreement.  Any dispute concerning such
advice shall be subject to the terms of Section 7.09; provided, however, that
only an Original Partner shall have the right to object to such advice pursuant
to this Section 6.02.  In the event that an Advisory Firm is replaced with
another firm acceptable to the Corporation and the Exchanging Partner, such
replacement Advisory Firm shall be required to perform its services under this
Agreement using procedures and methodologies consistent with the previous
Advisory Firm, unless otherwise required by law or the Corporation and the
Exchanging Partner agree to the use of other procedures and methodologies.

 

Section 6.03                             Cooperation.  The Exchanging Partner
shall (a) furnish to the Corporation in a timely manner such information,
documents and other materials as the Corporation may reasonably request for
purposes of making any determination or computation necessary or appropriate
under this Agreement, preparing any tax return or contesting or defending any
audit, examination or controversy with any Taxing Authority, (b) make itself
available to the Corporation and its representatives to provide explanations of
documents and materials and such other information as the Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above and (c) reasonably cooperate in connection with
any such matter, and the Corporation shall reimburse the Exchanging Partner for
any reasonable third-party costs and expenses incurred pursuant to this Section.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01                             Notices.  All notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be deemed duly given and received (a) on the date of delivery if delivered
personally, or by facsimile upon confirmation of transmission by the sender’s
facsimile machine if sent on a Business Day (or otherwise on the next Business
Day) or (b) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service.  All notices hereunder shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice:

 

if to the Corporation, to:

 

Athlon Energy Inc.
420 Throckmorton Street
Suite 1200
Fort Worth, Texas 76102
Attention: Chief Financial Officer
Facsimile: (817) 984-8217

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Latham & Watkins LLP
811 Main Street
Suite 3700
Houston, Texas 77002
Attention: Sean T. Wheeler
Facsimile: (713) 546-5401

 

if to the Partnership, to:

 

Athlon Holdings LP
420 Throckmorton Street
Suite 1200
Fort Worth, Texas 76102
Attention: Chief Financial Officer
Facsimile: (817) 984-8217

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Latham & Watkins LLP
811 Main Street
Suite 3700
Houston, Texas 77002
Attention: Sean T. Wheeler
Facsimile: (713) 546-5401

 

If to the Exchanging Partner, to:

 

17

--------------------------------------------------------------------------------


 

The address and facsimile number set forth in the records of the Partnership.

 

Any party may change its address or facsimile number by giving the other party
written notice of its new address or facsimile number in the manner set forth
above.

 

Section 7.02                             Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

Section 7.03                             Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.04                             Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware,
without regard to the conflicts of laws principles thereof that would mandate
the application of the laws of another jurisdiction.

 

Section 7.05                             Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

Section 7.06                             Successors; Assignment; Amendments;
Waivers.  No Partner may assign this Agreement to any person without the prior
written consent of the Corporation; provided, however, that (i) to the extent
Units are effectively transferred in accordance with the terms of the LP
Agreement, the transferring Partner shall have the option to assign to the
transferee of such Units the transferring Partner’s rights under this Agreement
with respect to such transferred Units, as long as such transferee has executed
and delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporation, agreeing to become a “Partner” for all purposes of this Agreement,
except as otherwise provided in such joinder, and (ii) once an Exchange has
occurred, any and all payments that may become payable to a Partner pursuant to
this Agreement with respect to the Exchanged Units may be assigned to any Person
or Persons, including a liquidating trust, as long as any such Person has
executed and delivered, or, in connection with such assignment, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to the

 

18

--------------------------------------------------------------------------------


 

Corporation, agreeing to be bound by Section 7.12 and acknowledging specifically
the terms of the next paragraph.  For the avoidance of doubt, if a Person
transfers Units (regardless of whether the transferee is a “Permitted
Transferee” under the terms of the LP Agreement) but does not assign to the
transferee of such Units such Person’s rights, if any, under this Agreement with
respect to such transferred Units, such Person shall be entitled to receive the
Tax Benefit Payments, if any, due hereunder with respect to, including any Tax
Benefit Payments arising in respect of a subsequent Exchange of, such Units.

 

Notwithstanding the foregoing provisions of this Section 7.06, no transferee
described in clause (i) of the immediately preceding paragraph shall have the
right to enforce the provisions of Section 2.04, 4.02, 6.01 or 6.02 of this
Agreement, and no assignee described in clause (ii) of the immediately preceding
paragraph shall have any rights under this Agreement except for the right to
enforce its right to receive payments under this Agreement.

 

No provision of this Agreement may be amended unless such amendment is approved
in writing by each of the Corporation and the Partnership and by Original
Partners who would be entitled to receive at least two-thirds of the Early
Termination Payments payable to all Original Partners hereunder if the
Corporation had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any Original Partner pursuant to this Agreement
since the date of such most recent Exchange); provided, that no such amendment
shall be effective if such amendment will have a disproportionate effect on the
payments certain Partners will or may receive under this Agreement unless all
such Partners disproportionately affected consent in writing to such amendment. 
No provision of this Agreement may be waived unless such waiver is in writing
and signed by the party against whom the waiver is to be effective.

 

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.  Notwithstanding anything to the contrary
herein, in the event an Original Partner transfers his Units to a Permitted
Transferee (as defined in the LP Agreement), excluding any other Original
Partner, such Original Partner shall have the right, on behalf of such
transferee, to enforce the provisions of Sections 2.04, 4.02 or 6.01 with
respect to such transferred Units.

 

Section 7.07                             Titles and Subtitles.  The titles of
the sections and subsections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

 

Section 7.08                             Resolution of Disputes.

 

(a)                                 Any and all disputes which are not governed
by Section 7.09, including but not limited to any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, interpretation, performance or non-

 

19

--------------------------------------------------------------------------------


 

performance of this Agreement (including the validity, scope and enforceability
of this arbitration provision) (each a “Dispute”) shall be finally settled by
arbitration conducted by a single arbitrator in Fort Worth, Texas in accordance
with the then-existing Rules of Arbitration of the International Chamber of
Commerce.  If the parties to the Dispute fail to agree on the selection of an
arbitrator within ten calendar days of the receipt of the request for
arbitration, the International Chamber of Commerce shall make the appointment. 
The arbitrator shall be a lawyer admitted to the practice of law in the State of
Texas and shall conduct the proceedings in the English language.  Performance
under this Agreement shall continue if reasonably possible during any
arbitration proceedings.  In addition to monetary damages, the arbitrator shall
be empowered to award equitable relief, including, but not limited to an
injunction and specific performance of any obligation under this Agreement.  The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
exemplary or similar damages with respect to any Dispute.  The award shall be
final and binding upon the parties as from the date rendered, and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. 
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

 

(b)                                 Notwithstanding the provisions of
paragraph (a), the Corporation may bring an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Partner (i) expressly consents to the application of
paragraph (c) of this Section 7.08 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Corporation as
such Partner’s agent for service of process in connection with any such action
or proceeding and agrees that service of process upon such agent, who shall
promptly advise such Partner of any such service of process, shall be deemed in
every respect effective service of process upon the Partner in any such action
or proceeding.

 

(c)                                  (i)                                    
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED IN
FORT WORTH, TEXAS FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.08, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award.  The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and

 

(ii)                                  The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal

 

20

--------------------------------------------------------------------------------


 

jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in paragraph (c)(i) of this
Section 7.08 and such parties agree not to plead or claim the same.

 

Section 7.09                             Reconciliation.  In the event that the
Corporation and the Exchanging Partner are unable to resolve a disagreement with
respect to the matters governed by Sections 2.04, 4.02 and 6.02 within the
relevant period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties.  The Expert shall be a partner in a nationally
recognized accounting firm or a law firm (other than the Advisory Firm), and the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with either the Corporation or the Exchanging Partner or
other actual or potential conflict of interest.  If the parties are unable to
agree on an Expert within 15 calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise.  The Expert shall
resolve any matter relating to the Exchange Basis Schedule or an amendment
thereto or the Early Termination Schedule or an amendment thereto within 30
calendar days and shall resolve any matter relating to a Tax Benefit Schedule or
an amendment thereto within 15 calendar days or as soon thereafter as is
reasonably practicable, in each case after the matter has been submitted to the
Expert for resolution.  Notwithstanding the preceding sentence, if the matter is
not resolved before any payment that is the subject of a disagreement would be
due (in the absence of such disagreement) or any Tax Return reflecting the
subject of a disagreement is due, the undisputed amount shall be paid on such
date and such Tax Return may be filed as prepared by the Corporation, subject to
adjustment or amendment upon resolution.  The costs and expenses relating to the
engagement of such Expert or amending any Tax Return shall be borne by the
Corporation except as provided in the next sentence.  The Corporation and each
Exchanging Partner shall bear their own costs and expenses of such proceeding,
unless an Exchanging Partner has a prevailing position that is more than 10% of
the payment at issue, in which case the Corporation shall reimburse such
Exchanging Partner for any reasonable out-of-pocket costs and expenses in such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.09 shall be decided by the Expert.  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.09 shall be binding on the Corporation
and the Exchanging Partner and may be entered and enforced in any court having
jurisdiction.

 

Section 7.10                             Withholding.  The Corporation shall be
entitled to deduct and withhold from any payment payable pursuant to this
Agreement such amounts as the Corporation is required to deduct and withhold
with respect to the making of such payment under the Code or any provision of
state, local or foreign tax law.  To the extent that amounts are so withheld and
paid over to the appropriate Taxing Authority by the Corporation, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Exchanging Partner.

 

Section 7.11                             Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

 

21

--------------------------------------------------------------------------------


 

(a)                                 If the Corporation becomes a member of an
affiliated or consolidated group of corporations that files a consolidated
income tax return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of state, local or foreign law, then: (i) the
provisions of this Agreement shall be applied with respect to the group as a
whole; and (ii) Tax Benefit Payments, Early Termination Payments and other
applicable items hereunder shall be computed with reference to the consolidated
taxable income of the group as a whole.

 

(b)                                 If any entity that is obligated to make an
Exchange Payment hereunder transfers one or more assets to a corporation with
which such entity does not file a consolidated tax return pursuant to
Section 1501 of the Code, such entity, for purposes of calculating the amount of
any Exchange Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such contribution.  The consideration deemed to be received by such
entity shall be equal to the fair market value of the contributed asset, plus
(i) the amount of debt to which such asset is subject, in the case of a
contribution of an encumbered asset or (ii) the amount of debt allocated to such
asset, in the case of a contribution of a partnership interest.

 

Section 7.12                             Confidentiality.  Each Partner and
assignee acknowledges and agrees that the information of the Corporation is
confidential and, except in the course of performing any duties as necessary for
the Corporation and its Affiliates, as required by law or legal process or to
enforce the terms of this Agreement, such Person shall keep and retain in the
strictest confidence and not disclose to any Person any confidential matters,
acquired pursuant to this Agreement, of the Corporation and its Affiliates and
successors, concerning the Partnership and its Affiliates and successors or the
other Partners, learned by the Partner heretofore or hereafter.  This
clause 7.12 shall not apply to (i) any information that has been made publicly
available by the Corporation or any of its Affiliates and successors, becomes
public knowledge (except as a result of an act of such Partner in violation of
this Agreement) or is generally known to the business community and (ii) the
disclosure of information to the extent necessary for a Partner to prepare and
file his or her Tax returns, to respond to any inquiries regarding the same from
any Taxing Authority or to prosecute or defend any action, proceeding or audit
by any Taxing Authority with respect to such returns.  Notwithstanding anything
to the contrary herein, each Partner and assignee (and each employee,
representative or other agent of such Partner or assignee, as applicable) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Corporation, the Partnership, the Partners
and their Affiliates, and any of their transactions, and all materials of any
kind (including opinions or other tax analyses) that are provided to the
Partners relating to such tax treatment and tax structure.

 

If a Partner or assignee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 7.12, the Corporation shall have the right
and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries or the other Partners and the accounts
and funds managed by the Corporation and that money damages alone shall not
provide an adequate

 

22

--------------------------------------------------------------------------------


 

remedy to such Persons.  Such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

 

Section 7.13                             LP Agreement.  This Agreement shall be
treated as part of the partnership agreement of the Partnership as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations.

 

Section 7.14                             Partnerships.  The Corporation hereby
agrees that, to the extent it acquires a general partnership interest, managing
member interest or similar interest in any Person after the date hereof, it
shall cause such Person to execute and deliver a joinder to this Agreement and
such Person shall be treated as a “partnership” for all purposes of this
Agreement.

 

[remainder of this page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation, the Partnership and each Partner have duly
executed this Agreement as of the date first written above.

 

 

ATHLON ENERGY INC.

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Name:

Robert C. Reeves

 

 

Title:

President and Chief Executive Officer

 

 

 

 

ATHLON HOLDINGS LP

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Name:

Robert C. Reeves

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation, the Partnership and each Partner have duly
executed this Agreement as of the date first written above.

 

 

PARTNERS

 

 

 

 

 

/s/ Robert C. Reeves

 

Robert C. Reeves

 

 

 

 

 

/s/ Nelson K. Treadway

 

Nelson K. Treadway

 

 

 

 

 

/s/ William B. D. Butler

 

William B. D. Butler

 

 

 

 

 

/s/ Bud W. Holmes

 

Bud W. Holmes

 

 

 

 

 

/s/ Jennifer L. Palko

 

Jennifer L. Palko

 

 

 

 

 

/s/ David B. McClelland

 

David B. McClelland

 

 

 

 

 

/s/ James R. Plemons

 

James R. Plemons

 

 

 

 

 

/s/ Melvyn E. Foster, Jr.

 

Melvyn E. Foster, Jr.

 

 

 

 

 

/s/ Matt Cashion

 

Matt Cashion

 

 

 

 

 

/s/ Janis F. Gould

 

Janis F. Gould

 

 

 

 

 

/s/ Juan Coronado

 

Juan Coronado

 

 

 

 

 

/s/ Sharon Braddy

 

Sharon Braddy

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation, the Partnership and each Partner have duly
executed this Agreement as of the date first written above.

 

 

PARTNERS

 

 

 

 

 

/s/ John Souders

 

John Souders

 

 

 

 

 

/s/ Sheryl Turner

 

Sheryl Turner

 

 

 

 

 

/s/ Lauryl Ellis

 

Lauryl Ellis

 

 

 

 

 

/s/ Robert Lange

 

Robert Lange

 

 

 

 

 

/s/ Dallas Rysavy

 

Dallas Rysavy

 

 

 

 

 

/s/ J.W. Reddin

 

J.W. Reddin

 

 

 

 

 

/s/ Dustin Cummings

 

Dustin Cummings

 

 

 

 

 

/s/ Margie Pellerin

 

Margie Pellerin

 

 

 

 

 

/s/ Joey Bernard

 

Joey Bernard

 

 

 

 

 

/s/ Ian Bowersock

 

Ian Bowersock

 

 

 

 

 

/s/ Cristan C. Erdelac

 

Cristan C. Erdelac

 

--------------------------------------------------------------------------------


 

JOINDER

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement, dated as
of [        ], by and among Athlon Energy Inc., a Delaware corporation (the
“Corporation”), Athlon Holdings LP, a Delaware limited partnership (the
“Partnership”), and  [        ] (“Permitted Transferee”).

 

WHEREAS, on [        ], Permitted Transferee acquired (the “Acquisition”)
[        ] Units in the Partnership (“Units” and, together with all other Units
hereinafter acquired by Permitted Transferee from Transferor and its Permitted
Transferees (as defined in the Tax Receivable Agreement), the “Acquired Units”)
from [        ] (“Transferor”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.06 of the
Tax Receivable Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, Permitted Transferee hereby agrees as follows:

 

Section 1.1.  Definitions.  To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the meaning set forth in
the Tax Receivable Agreement.

 

Section 1.2.  Joinder.  Permitted Transferee hereby acknowledges and agrees to
become a “Partner” (as defined in the Tax Receivable Agreement) for all purposes
of the Tax Receivable Agreement, including but not limited to, being bound by
Sections 7.12, 2.04, 4.02, 6.01 and 6.02 of the Tax Receivable Agreement, with
respect to the Acquired Units, and any other Units Permitted Transferee acquires
hereafter.

 

Section 1.3.  Notice.  All notices, requests, consents and other communications
hereunder to Permitted Transferee shall be deemed to be sufficient if contained
in a written instrument delivered in person or sent by facsimile (provided a
copy is thereafter promptly delivered as provided in this Section 1.3) or
nationally recognized overnight courier, addressed to Permitted Transferee at
the address or facsimile number set forth below or such other address or
facsimile number as may hereafter be designated in writing by Permitted
Transferee:

 

Section 1.4.  Governing Law.  THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[remainder of this page intentionally left blank]

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------